Citation Nr: 0927367	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955, 
and from October 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which in pertinent part, denied 
entitlement to TDIU.

In November 2008, the Board remanded this issue so that 
additional development of the evidence could be conducted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the Board initially notes that the Veteran's original 
VA claims file has been lost; the current file is a rebuilt 
one.  The incomplete information below is derived from 
records assembled in an attempt to reconstruct the claims 
file.

The RO sent correspondence in March 2004; rating decision in 
July 2004; statement of the case in December 2004; and 
supplemental statements of the case in April and November 
2005, and April and July 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Pursuant to the Board's 
November 2008 remand, certain additional evidentiary 
development was undertaken.  This includes associating recent 
VA outpatient medical records with the claims file, and 
seeking to obtain records from the Social Security 
Administration (SSA).  SSA informed VA in December 2008 that 
it had no records pertaining to the Veteran to submit.  A VA 
medical examination (with accompanying opinion) was also 
conducted, in January 2009, pursuant to the Board's November 
2008 instructions.  Neither the appellant nor his 
representative have not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A TDIU claim may be granted where the schedular rating is 
less than total and the service-connected disabilities 
preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

If these percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).


The central inquiry is, "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
The Veteran's service-connected bilateral pes planus is 
evaluated as 30 percent disabling, and his left knee total 
replacement, associated with the bilateral pes planus, is 
evaluated as 30 percent disabling.  The combined rating is 60 
percent.  See December 2007 RO rating decision.  With 
consideration of the bilateral factor, the combined 
disability rating is 60 percent.  The combined 60 percent 
rating, for purposes of consideration of a TDIU, is viewed as 
a single disability rated 60 percent disabling, so the 
Veteran meets the threshold minimum percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  The evidence, however, 
must also show that he is, in fact, unable to secure or 
follow a substantially gainful occupation as a result of the 
single service-connected disability.

The Board has an obligation to consider whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001).

In support of his claim, as noted as part of the July 2004 RO 
rating decision, the Veteran as part of his VA Form 21-8940 
reported that he last worked in 1981.  It was also noted that 
the Veteran claimed to have injured himself in 1981 and began 
to receive disability compensation in approximately 1989.  As 
noted above, SSA informed VA that it had no records 
pertaining to the Veteran.


The record includes a voluminous amount of VA outpatient 
medical records, dated from 1996 to 2009.  Comprehensive 
review of these records fail to show an opinion as to the 
impact of the Veteran's service-connected disabilities on his 
employability.  One such record, dated in October 2007, shows 
that the Veteran asked a VA primary care medical worker to 
fill out a form showing that he was employable so he could 
work at Goodwill.  

Review of several VA examination reports on file include some 
references to the Veteran's employment history.  The report 
of a VA examination conducted in January 2003 shows that the 
Veteran gave a history of working as a beer salesman until 
1982 at which time he stopped due to foot pain.  A March 2004 
VA examination report includes a similarly provided history.  
A January 2008 VA orthopedic examination report shows that 
the Veteran was retired.  

Pursuant to the Board's November 2008 remand, a VA 
examination was to be conducted for the purpose of 
determining, in pertinent part, whether the Veteran's 
service-connected bilateral pes planus and residuals of total 
left knee replacement rendered the Veteran unemployable.  
This ordered VA examination was conducted in January 2009.  

Review of the January 2009 VA examination shows that the 
examiner reviewed the Veteran's claims file.  The examiner 
noted that he had examined the Veteran on four previous 
occasions, from 2003 to 2008.  The Veteran indicated that 
there had been no significant change in his knee or feet 
since his last examination.  The Veteran also gave a history 
of working as a beer salesman until 1982 at which time he had 
to stop when his back went out, preventing him from 
performing manual labor.  He added that he had not worked 
since that time due to his back symptoms as well as his 
diabetes disorder.  The Veteran also noted that he began 
using a cardiac defibrillator since he was last examined.  
The Board parenthetically notes that service connection has 
not been granted for a back disorder, diabetes, or a heart 
disorder.  The examiner noted that the Veteran had graduated 
from high school, and after that time his only significant 
job experience since then has been as a beer salesman.  The 
examiner mentioned that the Veteran was unable to walk more 
than 50 feet, stand for more than 20 minutes, and was unable 
to kneel.  The examiner opined that he did not see any reason 
for the Veteran's service-connected disorders - bilateral pes 
planus and left knee total arthroplasy - to prevent him from 
obtaining and maintaining gainful employment as long as the 
employment was sedentary in nature.  

The only evidence that supports the claim of TDIU includes 
various assertions made by the Veteran.  While these 
assertions have described the Veteran's service connected 
disabilities and have stated that he cannot work as a result, 
the medical evidence of record demonstrates that the Veteran 
is capable of sedentary work.  The January 2009 VA 
examination was based on a thorough examination of the 
Veteran, his service-connected disabilities, his medical 
history and complaints, and objective findings and, 
therefore, outweighs the Veteran's assertions.  

In sum, the evidence demonstrates that the Veteran's 
bilateral pes planus and left knee total arthroplasy 
residuals are not sufficient by themselves to render the 
Veteran unemployable.  Therefore, referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


